DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 29 July 2022. Claims 1 through 3, 7 through 11, and 15 through 18 have been amended.  Claims 1 through 20 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 3, 7 through 11, and 15 through 18 has been entered. 
Applicant’s amendment is sufficient to overcome the non-statutory double patenting rejection.  The rejection is respectfully withdrawn. 
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(a) rejection.  The rejection is respectfully withdrawn. 
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112 (b) rejection.  The rejection is respectfully withdrawn.  
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 29 April 2022 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.  Applicant asserts that claim 1 is not directed to an abstract idea because the recited limitations of amended claim 1 that include the use of external databases and a specially configured coordinate system integrate the claim into a practical application by providing technical features that are neither a mentor process or mathematical concepts.  Examiner respectfully disagrees. 
Amended claim 1 includes additional elements of accessing an external database comprising a plurality of operation reports and extracting at least one drilling data value for at least one drilling data variable; and generating an NPT risk coordinate system based at least in part on the at least one drilling data value for the at least one drilling data variable, wherein the NPT risk coordinate system maps NPT event severity as a function of NPT event frequency for generating a planned drilling run iso-risk contour on the NPT risk coordinate system and determining an NPT modifier value based at least in part on the planned drilling run iso-risk contour.  The additional element of the external database for accessing and extracting information is described in the Specification at paragraph [0044] in general terms, without providing additional details about the external database that would distinguish it from any generic database for accessing and extracting information.  Therefore, the claimed external database does not integrate the recited abstract idea of gathering data, analyzing it, and generating an output in the form of a well completion time distribution and a well completion record into a practical application.  Similarly, the additional element of the NPT risk coordinate system is described in the specification at paragraph [0042] as providing general computational results.  Applying the broadest reasonable interpretations, a human using a pen and paper could generate a risk coordinate system for determining an event severity as a function of event frequency for further computational analysis.  Therefore, the additional element of the coordinate system is an abstract idea in and of itself because it falls within the mathematical concepts grouping of abstract ideas.  Furthermore, the claimed elements and steps are directed to generating an output in the form of a well completion time distribution and a well completion record without significantly more.  Under the broadest reasonable interpretation of the claim language, the output of the recited steps is generated for human review and decision making.  The claim fails to functionally link the recited output to the control of a system or process such that the recited abstract idea is implemented as a practical application.  As a result, the claim is properly rejected under 35 U.S.C. 101.   
Applicant further asserts that the arrangement of technical features enables a technical solution of “use of operational data along with the rick-based time performance results presented in the specialized graphic format provides a ‘real time’ data-driven approach to estimate future NPT performance” in a manner that is similar to Diamond v. Diehr.  Applicant further asserts that amended claim 1 recites obtaining drilling data from a current drilling run and predicting, in real-time, a future NPT, thus updating the performance standard of the well completion to effectuate improved well drilling, such that the additional elements exhibit a technical solution to a technical problem and recite significantly more and/or integrate the claim into a practical application.  Examiner respectfully disagrees.    As stated above, under the broadest reasonable interpretation of the claim language, the output of the recited steps is generated for human review and decision making, therefore the claim fails to functionally link the recited output to the control of a system or process such that the recited abstract idea is implemented as a practical application.  While the implementation of the mathematical determinations using a processor may be more efficient, the recited steps may be performed by a human using pen and paper.  Therefore the claim fail to recite improvements to a technological field and merely applies technical elements as a field of use in a manner that does not amount to significantly more than the recited abstract idea and does not integrate the claim into a practical application. 
To the extent that Applicant relies on the claims use of “current non-productive time performance” data (characterized as real-time data in Applicant’s arguments) as the practical application, Applicant is reminded that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. While the claims recite “obtaining” drilling data for a drilling run of drilling equipment for a well drilling operation and determining a “current” NPT performance for the drilling run, the claim is void of technical details of how the data is obtained in real-time, therefore, under the broadest reasonable interpretation of the claim language, the “obtained” drilling data could be access from a database or memory. Without technical details regarding how the data is obtained in a technical manner that advances technology beyond generic data gathering, the step for obtaining drilling data is insignificant extra-solution activity and does not integrate the claim into a practical application.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a product, independent claim 9 recites a system, and independent claim 17 recites a process for determining performance values for well drilling and operations planning.   Claims 1, 9, and 17 recite substantially similar limitations. 
Under Step 2A Prong 1 of the 2019 Guidance, we determine whether the claims recite a judicial exception.  Taking claim 1 as representative, claim 1 recites at least the following limitations:  an input interface; a user interface; a non-productive time (NPT) event distribution database; a non-transitory memory; a processor coupled to the non-transitory memory and configured to obtain and execute computer executable instructions stored on the non-transitory memory so as to cause the apparatus to perform at least the following: obtain drilling data for a drilling run of drilling equipment for a well drilling operation; determine a current (NPT) performance for the drilling run based on the drilling data; obtain planned drilling data for at least one planned run following the drilling run; wherein the planned drilling data comprises at least one of: at least one hole size, at least one maximum depth, or a[t] least one drilled length; apply category definition matrix to the planned drilling data to map the planned drilling data to at least one planned run categorization; wherein the category definition matrix comprises a cross-reference of a plurality of predetermined category definitions to drilling data values; access the NPT event distribution database to identify, based on the at least one planned run categorization, at least one particular NPT event distribution in a library of NPT event distributions; wherein each NPT event distribution in the library of NPT event distributions are indexed according to a particular combination planned run categorizations of the plurality of predetermined category definitions; perform one or more statistical simulations for the at least one planned run to estimate future NPT associated with the at least one planned drilling run based on at least one Monte Carlo trial using the at least one particular NPT event distribution, and the planned drilling data; access at least one external database comprising a plurality of operation reports associated with a plurality of drilling operations; extract from the plurality of operation reports at least one drilling data value for at least one drilling data variable;  generate an NPT risk coordinate system based at least in part on the at least one drilling data value for the at least one drilling data variable; wherein the NPT risk coordinate system maps NPT event severity as a function of NPT event frequency; generate a planned drilling run iso-risk contour on the NPT risk coordinate system based at least in part on at least one planned drilling data value for the at least one drilling data variable for the at least one planned drilling run; determine an NPT modifier value based at least in part on the planned drilling run iso-risk contour; determine a below rotary table (BRT) hours value for the at least one planned drilling run based on the current non-productive time performance, the future NPT and the NPT modifier value; generate a well completion time distribution based at least in part on the BRT hours value and the current NPT performance; and generate and store a well completion record comprising a minimum level of performance, based at least in part on the well completion time distribution.
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. The limitations for obtaining drilling data, determining a current (NPT), applying category definition matrix to the planned drilling data, accessing the NPT event database to identify at least one particular NPT event distribution, performing one or more statistical simulations based on at least one Monte Carlo trial using the at least one particular NPT event distribution, accessing at least one external database comprising operation reports, extracting at least one drilling data value from the operation reports, generating an NPT risk coordinate system, determining an NPT modifier, determining a BRT hours value, generating a well completion time, and generating and storing a well completion record comprising a minimum level of performance, as drafted, illustrate a process that under its broadest reasonable interpretation covers performance of the limitation in the mind (gathering and analyzing data), but for the recitation of generic computer components (input interface, user interface, database, non-transitory memory, processor).  That is, other than reciting that a system includes a processor and memory to perform the steps, none of the additional elements preclude the steps from practically being performed in the mind, or by a human using pen and paper.  A petroleum engineer or risk analyst could gather the drilling related data and using a pen and paper estimate future NPT, perform statistical simulations for at least one planned run, apply at least one Monte Carlo trial, generate an NPT coordinate system to map NPT event severity as a function of frequency, generate a planned drilling run iso-risk contour, determine an NPT modifier value, determine a BRT hours value, generate a well completion time distribution, and generate and store a well completion record comprising a minimum level of performance.  Therefore the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea of gathering and analyzing data to generate drilling related statistical determinations and completion related values.             
    The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. The claimed steps to perform statistical simulations for at least one planned run, apply at least one Monte Carlo trial, generate an NPT coordinate system to map NPT event severity as a function of frequency, generate a planned drilling run iso-risk contour, determine an NPT modifier value, determine a BRT hours value, generate a well completion time distribution, are each directed to preforming a mathematical calculation.  Therefore, the claims are also directed to the mathematical concepts grouping of abstract ideas.         
The limitations for  obtaining drilling data, accessing the NPT event database to identify at least one particular NPT event distribution, accessing at least one external database comprising operation reports, extracting at least one drilling data value from the operation reports, and storing a well completion record are recited broadly and amount to data gathering steps, which are considered insignificant extra-solution activity (see MPEP 2106.05(g)).      
Under Step 2A Prong 2, we determine whether the recited judicial exception is integrated into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claim only recites an input interface, user interface, database, non-transitory memory, and processor for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  For example, Applicant’s specification at paragraphs [0026-0027] states: “FIG. 1 is a schematic diagram of an embodiment of a RTM processing system 100 that may correspond to or may be part of a computer and/or any other computing device, such as a workstation, server, mainframe, super computer, and/or database. …  The output interface 206 may include, but is not limited to a graphic display (e.g., monitors and display screens), a user interface, and/or an interface used to connect to a printing device configured to produce hard-copies of the generated results.”  Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.            
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the Specification does not provide additional details about the claimed computer system (an input interface, user interface, database, non-transitory memory, and processor) that would distinguish it from any generic processing devices that communicate with one another in a network environment.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of interfaces, a processor, and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 8, 10 through 16, and 18 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the at least one Monte Carlo trial is received as an input parameter via the input interface; the future NPT is based on a non-productive time event frequency parameter and a non-productive time severity parameter associated with the one or more planned runs; the non-productive time event frequency parameter is a function of a bottom hole assembly configuration parameter; the non-productive time severity is a function of a hole size parameter, a depth parameter, a drilled length parameter, and a maximum dog leg parameter associated with the drilling run; the non-productive time severity for the drilling run is multiplied by a binary frequency function to compute a non-productive time distribution in the one or more statistical simulations for the drilling run; the at least one drilling data variable comprises a location modifier factor to account for a specific country or field; the at least one drilling data variable comprises land and offshore non-productive time.                
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claims 9 and 17 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veeningen et al. (US 2005/0209912) in view of Samad-Khan et al. (US 2012/0150570).
Regarding Amended Claim 1, Veeningen et al. discloses an apparatus comprising:  an input interface; a user interface; a non-productive time (NPT) event distribution database; a non-transitory memory; a processor coupled to the non-transitory memory and configured to obtain and execute computer executable instructions stored on the non-transitory memory so as to cause the apparatus to perform at least the following: (…invention involves a program storage device readable by a machine tangibly embodying a program of instructions executable by the machine to perform method steps for generating and displaying time and cost data representing a time and a cost to complete a plurality of activities.  Veeningen et al. [para. 0002, 0005-0007]. … The durations of activities will be populated from tables containing default "best practice" data or from historical data from the well operations or from the drilling reporting software.  Veeningen et al. [para. 0115-0116, 1101, 1426; Fig. 14A]);  
obtain drilling data for a drilling run of drilling equipment for a well drilling operation; (… The user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as: a `wellbore geometry`, such as casing points, casing sizes, and cement tops; `drilling parameters`, such as drilling fluid, drill string, and drill bits, etc; drill string design. Veeningen et al. [para. 0059; see also para. 1341, 0133-0230 (input data); Fig. 32-33]);
determine a current (NPT) performance for the drilling run based on the drilling data; (Based on automatically calculated wellbore geometry and drilling parameters, the `Automatic Well Planning Monte Carlo Simulation Software` includes an advanced probabilistic Monte Carlo simulation software that performs a probabilistic Monte Carlo simulation by: … (2) for each `summary activity` on an activity plan, calculating or deriving a minimum and maximum time-duration and a cost for each such `summary activity` from the specifications in the activity templates… (4) calculating, by a Monte Carlo engine, the `total time` to perform each `summary activity` including calculating a nonproductive time (NPT). Veeningen et al. [para. 0057]);
obtain planned drilling data for at least one planned run following the drilling run; wherein the planned drilling data comprises at least one of: at least one hole size, at least one maximum depth, or a[t] least one drilled length; (… an advanced probabilistic Monte Carlo simulation software that performs a probabilistic Monte Carlo simulation by: (1) constructing, from individual `activity templates`, an activity plan which includes a plurality of `summary activities`. Veeningen et al. [para. 0057]. … The user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as: a `wellbore geometry`, such as casing points, casing sizes, and cement tops; `drilling parameters`.  Veeningen et al. [para. 0059; see also para. 0075, 0284 (hole section length), 0756 (drilled length per depth); 1119 (length of the entire hole, the size of the hole), 01426-1427]).  Apply the broadest reasonable interpretation of the claim language in view of the specification, Veeningen et al.’s disclosure of “wellbore geometry” is equivalent to the claimed hole size, depth, and drilled length, additionally the “casing size” of Veeningen et al. is necessarily dependent on the claimed “hole size” because casing is tubular elements that are installed after drilling that are sized based on the “hole size.”  Additionally, under the broadest reasonable interpretation of the claim language in view of the specification, Veeningen et al.’s disclosure of “drilling parameters” necessarily includes a hole size, maximum depth, and length as essential factors of the drilling task.  Therefore Veeningen et al. discloses the limitations as amended. 
apply category definition matrix to the planned drilling data to map the planned drilling data to at least one planned run categorization; wherein the category definition matrix comprises a cross-reference of a plurality of predetermined category definitions to drilling data values; Veeningen et al. discloses the automatic well planning software system performing subtasks including a risk assessment and risk matrix (Veeningen et al. [para. 00120; Fig. 20-28, results task (16 includes the following sub-tasks: (1) Risk Assessment 16a, (2) Risk Matrix)]).  … the `Risk Assessment Catalogs` 28 which are used by the `Risk Assessment Logical Expressions` 22 and the `Risk Assessment Algorithms` 24. Values of the Catalogs 28 that are used as input data for Risk Assessment Algorithms 24 and the Risk Assessment Logical Expressions 22 include the following: Risk Matrix Catalog (Veeningen et al. [para. 0232-0246]. …  Referring to the `Risk Assessment Output Data` 18b1 set forth above, the following `Subcategory Risks` are defined: (a) gains, (b) losses, (c) stuck and (d) mechanical, where a `Subcategory Risk` (or `Risk Subcategory`) is defined as follows: 2 Risk Subcategory = j n ( Riskvalue j .times. severity j .times. N j ) j ( severity j .times. N j ) … Severity.sub.j=from the risk matrix catalog.  Veeningen et al. [para. 0952-0960; Fig. 8-11]. …  In FIG. 33, the Monte Carlo Task 222, associated with the `Automatic Well Planning Monte Carlo Simulation Software` 206a, receives the `plurality of Subactivities` and the `plurality of time and cost data` associated, respectively, with the `plurality of Subactivities` that was previously generated by the Time and Cost Task 36, and, in addition, the Monte Carlo Task 222 receives an output from the Correlation Matrix 218.  …  In operation, the correlation matrix 218 of FIG. 36 provides the relationship between a first Subactivity and a second Subactivity.  Veeningen et al. [para. 1347, 1352-1356, 1426; Fig. 33, 36-38]);
access the NPT event distribution database to identify, based on the at least one planned run categorization, at least one particular NPT event distribution in a library of NPT event distributions; wherein each NPT event distribution in the library of NPT event distributions are indexed according to a particular combination planned run categorizations of the plurality of predetermined category definitions;  (In FIG. 33, the Time and Cost Task 220, associated with the `Automatic Well Planning Monte Carlo Simulation Software` 206a, receives the `plurality of Subactivities` associated with the Engineering Results 214 (representing the `wellbore geometry` data and the `drilling parameters` data) and the Activity Templates 216 associated with the input data 212a. … . The `activity templates` 216 (examples of which are shown in FIGS. 34 and 35) are used in the Time and Cost Task 220 of the `Automatic Well Planning Monte Carlo Simulation software` 206a of FIG. 38.  Veeningen et al. [para. 1346-1351, 1426; Fig. 33-35]).  Examiner construes the activity templates of Veeningen et al. to be equivalent to the claimed NPT event distribution library. 
 perform one or more statistical simulations for the at least one planned run to estimate future NPT associated with the at least one planned drilling run based on at least one Monte Carlo trial using the at least one particular NPT event distribution, and the planned drilling data; (… the `Automatic Well Planning Monte Carlo Simulation Software` includes an advanced probabilistic Monte Carlo simulation software that performs a probabilistic Monte Carlo simulation by: (1) constructing, from individual `activity templates`, an activity plan which includes a plurality of `summary activities`, (2) for each `summary activity` on an activity plan, calculating or deriving a minimum and maximum time-duration and a cost for each such `summary activity` from the specifications in the activity templates. … (4) calculating, by a Monte Carlo engine, the `total time` to perform each `summary activity` including calculating a nonproductive time (NPT) … (5) calculating, by the Monte Carlo engine, the costs associated with the productive time (or `clean time`) and the costs associated with the nonproductive time (NPT).  Veeningen et al. [para. 0057-0061; see also para. 00083-0084, 0089, 1362-1363, 1426; Fig. 39-40]);
access at least one external database comprising a plurality of operation reports associated with a plurality of drilling operations; extract from the plurality of operation reports at least one drilling data value for at least one drilling data variable;  While Veeningen et al. [para. 0115] discloses access to data tables comprising historical data from drilling operations (operations reports) and extracting the data for computation of statistical values and NPT related output and [para. 1426] discloses that the system is directed to access historical data sources duration to populate the durations for the created activity sequence; and search the user specified offset wells for activity durations or speeds for similar hole sections to populate the planned sequence, Veeningen et al. fails to explicitly disclose the database as an external database.  Samad-Khan et al. discloses this limitation. (A fifth example of the present invention involves mixing of loss data from two different sources. … The present invention, however, allows one to combine normalized information from two data sources in the following manner. Suppose that one has two sources of information. Ten years of loss data from internal sources and a database of external industry data drawn from ten firms over 10 years.    Samad-Khan et al. [para. 0174-0178]).  It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data sources of Veeningen et al. to include external data sources as taught by Samad-Khan et al. for more accurately and reliably assessing/measuring risk.  Samad-Khan et al. [para. 00001].
generate an NPT risk coordinate system based at least in part on the at least one drilling data value for the at least one drilling data variable; wherein the NPT risk coordinate system maps NPT event severity as a function of NPT event frequency; (The system will prompt the user to select probability points such as P10, P50, P90 and then run a Monte Carlo simulation to generate a probability distribution curve for the scenario highlighting the user selected reference points and corresponding values of time. The system will provide this as frequency data or cumulative probability curves. These curves will be again exportable and printable.  Veeningen et al. [para. 0116-0118; Fig. 5A-5D, 44-48]. … Referring to the `Risk Assessment Output Data` 18b1 set forth above, the following `Subcategory Risks` are defined: (a) gains, (b) losses, (c) stuck and (d) mechanical, where a `Subcategory Risk` (or `Risk Subcategory`) is defined as follows: 2 Risk Subcategory = j n ( Riskvalue j .times. severity j .times. N j ) j ( severity j .times. N j ).  Veeningen et al. [para. 0945-0988] … a `time frequency distribution` curve, a `time cumulative probability` curve, a `cost frequency distribution` curve, and a `cost cumulative probability` curve. The following type of conclusions can be drawn from an examination of the `time frequency distribution`, the `time cumulative probability`, the `cost frequency distribution`, and the `cost cumulative probability` lognormal distribution curves of FIGS. 45-48.  Veeningen et al. [para. 1372-1376]); Veeningen et al.  teaches calculating a on productive time and the cost associated with the nonproductive time, determining frequency data, severity values, and mapping one or more drilling data value for at least one drilling data variable on a risk coordinate system, therefore one of ordinary skill in the art in risk analysis would have recognized that the data disclosed by Veeningen et al. could be used to map NPT event severity as a function of NPT event frequency to yield a predictable result. 
generate a planned drilling run iso-risk contour on the NPT risk coordinate system based at least in part on at least one planned drilling data value for the at least one drilling data variable for the at least one planned drilling run; ( The system will provide this as frequency data or cumulative probability curves. These curves will be again exportable and printable.  Veeningen et al. [para. 0116-0118; Fig. 5A-5D, 44-48]);
Veeningen et al. fails to explicitly recite steps to determine an NPT modifier value based at least in part on the planned drilling run iso-risk contour. Per the specification at paragraph [0042] the modifier is determined by taking the ratio of a particular year’s risk value to the overall average.  While one of ordinary skill in the art could use the data disclosed by Veeningen et al. to determine the same ratio and to yield a predictable result, Samad-Khan et al. discloses this limitation. (… there is provided a computer implemented method for estimating the risk of loss for a specified time period, the method comprising the steps of: retrieving and/or receiving manually, input information relating to a plurality of observed and/or anticipated loss event occurrences, the input information providing a plurality of loss amount thresholds and the frequency of loss event occurrences at the plurality of loss amount thresholds; generating ALECs based on three or more parameters, the parameters comprising two or more severity parameters from an assumed loss severity distribution and an average loss frequency parameter for the specified time period, and optimizing the ALECs by: (b) generating a ALEC for each of the value sets of the parameters, (c) calculating a weighted error test statistic to measure one or more differences at each loss amount threshold, and/or the aggregated differences, between each generated ALEC and the input information.  Samad-Khan, [para. 0006-0018, 0028-0037, 0124, 0160-0165 (Example calculation for severity distribution mean and standard deviation); Fig. 1-10]).  It would have been obvious to one of ordinary skill in the art of risk analysis before the effective filing date of the claimed invention to modify the risk analysis steps of Veeningen et al. to include determining a modifier value based at least in part on an iso-risk contour as taught by Samad-Khan et al. for more accurately and reliably assessing/measuring risk.  Samad-Khan et al. [para. 00001]. 
determine a below rotary table (BRT) hours value for the at least one planned drilling run based on the current non-productive time performance, the future NPT and the NPT modifier value; (… calculating, by a Monte Carlo engine, the `total time` to perform each `summary activity` including calculating a nonproductive time (NPT) and a `clean time` (which does not include the NPT) which elapses during the performance of each `summary activity`, (5) calculating, by the Monte Carlo engine, the costs associated with the productive time (or `clean time`) and the costs associated with the nonproductive time (NPT).  Veeningen et al. [para. 0057, 0061; see also 0084, 0766, 0769-0770; Fig. 34-35]. … Real-Time, usually used in the context of real-time data (while drilling) … NPT = Non Productive Time, when operations are not planned, or due to operational difficulties, the progress of the well has be delayed, also often referred to as Trouble Time. Veeningen et al. [para. 0089]. … the `Automatic Well Planning Monte Carlo Simulation Software` includes an advanced probabilistic Monte Carlo simulation software that performs a probabilistic Monte Carlo simulation… It uses statistical processing of historical bit performance data and several specific Key Performance Indicators (KPI) to match the earth properties and rock strength data to the appropriate bit while optimizing the aggregate time and cost to drill each hole section. It determines the bit life and corresponding depths to pull and replace a bit based on proprietary algorithms, statistics, logic, and risk factors.  Veeningen et al. [para. 1025]);
generate a well completion time distribution based at least in part on the BRT hours value and the current NPT performance; (The system may load historical data on a daily or sequence and more frequent basis in an attempt to update the durations activity sequence and durations with actual data coinciding with the actual drilling of the well. The system will use the data in place of the planned activities and append the remaining planned activities to the actual data. In this way, the system will allow a continual update of the plan and predicted total time, cost, and risk.  Veeningen et al. [para. 1343-1344 (Output), 1426]);  
and generate and store a well completion record comprising a minimum level of performance, based at least in part on the well completion time distribution. (The system will generate an activity planning sequence using default activity sequences for similar hole sections and end conditions. … The system will generate a summary of the well plan, in word format, along with the main display graphs.  Veeningen et al. [para. 0115-0119]. … `Data Output` 204a that is recorded or displayed on the Recorder or Display device 204 of FIG. 30.  Veeningen et al. [apra. 1364]. … The system updates the activity sequence, activity sequence, depths, recalculates the durations for activities whose and speeds (i.e. tripping), speeds have changed, and recalculates the total and durations and times for min/max/most likely… The system saves all of the information. Veeningen et al. [para. 1424, 1427; Fig. 34-35, 40A]).
Regarding amended claim 2, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the at least one Monte Carlo trial is received as an input parameter via the input interface. (FIG. 33 illustrates a more detailed construction of the `Automatic Well Planning Monte Carlo Simulation Software` responsive to the input data for generating the data output. … The probabilistic Monte Carlo simulation performed by the `Automatic Well Planning Monte Carlo Simulation Software` takes into account a correlation between more than 50 different activities and calculates a non-productive time which is then correlated to derive the total time and the total cost.  Veeningen [para. 0044, 0056, 1429; Fig. 5, 5C, 31-33]).
Regarding amended claim 3, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the future NPT is based on a non-productive time event frequency parameter and a non-productive time severity parameter associated with the one or more planned runs.  (Referring to the `Risk Assessment Output Data` 18b1 set forth above, the following `Subcategory Risks` are defined: (a) gains, (b) losses, (c) stuck and (d) mechanical, where a `Subcategory Risk` (or `Risk Subcategory`) is defined as follows: 2 Risk Subcategory = j n ( Riskvalue j .times. severity j .times. N j ) j ( severity j .times. N j ) … The total risk calculation is based on the following categories: (a) gains, (b) losses, (c) stuck, and (d) mechanical. 4 Risk Total = 1 4 Risk subcategory k 4 Veeningen et al. [para. 0951-0988].  … the lognormal distribution curves of FIGS. 45-48, representing the `graphical display` 210 of FIG. 30, include: a `time frequency distribution` curve, a `time cumulative probability` curve, a `cost frequency distribution` curve, and a `cost cumulative probability` curve. Veeningen et al. [para. 1372, 1429; see also para. 1343-1344, 1363 (non-productive time severity parameter), para. 1427 (incorporating updated data), para. 0952-0956 (planned runs)].
Regarding claim 4, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the non-productive time event frequency parameter is a function of a bottom hole assembly configuration parameter.  (In FIG. 35, the minimum time for clean or productive activities (i.e., the `Min Time` or `p10` time), the average time for clean or productive activities (i.e., the `Avg Time` or `p50` time), the maximum time for clean or productive activities (i.e., the `Max Time` or `p90` time); and the minimum cost, the average cost, and the maximum cost for clean or productive activities (see `cost attribute`) are provided for each of the following `Subactivities` on the `activity template` 216 of FIG. 35: safety meeting, pick up and make up bottom hole assembly (Bha), run in hole, circulate, drill rotary, circulate, short trip, circulate, pull out of hole, and pull out and lay down bottom hole assembly (Bha). In addition, the minimum time for nonproductive activities (`Min Time` or `p10` time), the average time for nonproductive activities (`Avg Time` or `p50` time), the maximum time for nonproductive activities (`Max Time` or `p90` time), and the minimum cost, the average cost, and the maximum cost for nonproductive activities (see `cost attribute`) are also provided for each of the `Subactivities` on the `activity template` 216.  Veeningen et al. [para. 1350]).
Regarding claim 5, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the non-productive time severity is a function of a hole size parameter, a depth parameter, a drilled length parameter, and a maximum dog leg parameter associated with the drilling run. (Veeningen et al. [para. 0137-0138, 0164 (max depth), 0148 (hole size), 0145 (drilled length, dog leg), 0109, 0164, 0172 (bottom hole assembly); see also [para. 0059, 1341; Fig. 32; see also para. 0134-0230 “Input Data”].   
Regarding claim 6, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the non-productive time severity for the drilling run is multiplied by a binary frequency function to compute a non-productive time distribution in the one or more statistical simulations for the drilling run. (Veeningen et al. [para. 0951-0988 risk calculation]). 
Regarding amended claim 7, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the at least one drilling data variable comprises a location modifier factor to account for a specific country or field. (Veeningen et al. [para. 0097, 1341]).     
Regarding amended claim 8, Veeningen et al. and Samad-Khan et al. combined disclose an apparatus, wherein the at least one drilling data variable comprises land and offshore non- productive time. (Veeningen et al. [para. 1427 templates for onshore, offshore, deep-water rig types]).                                                                                             
Regarding claims 9 through 16, claims 9 through 16 recite substantially the same limitations as claims 1 through 8 respectively and are therefore rejected based upon the same prior art reference combinations, reasoning, and rationale.  Claims 9 through 16 are directed to a system which is taught by Veeningen et al. at [para. 0002]. 
Regarding Claims 17 through 20, claims 17 through 20 recite substantially similar limitations to those of claims 1, 3, 4, and 5 respectively and are therefore rejected based upon the same prior art reference combinations, reasoning, and rationale.  Claims 17 through 20 are directed to a process which is taught by Veeningen et al. at [para. 0005-0006]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Ringer (US 2011/0225111) -  using evidence observed in the form of measured physical data corresponding to variables in a Bayesian Network to compute posterior probability distributions for non-observed variables reflecting observed measured data, i.e., evidence, and using such computed probability distributions to take an action in the operation of an oilfield apparatus, using a Monte-Carlo approach in accordance with an embodiment of the present invention.        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623